Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 13, 2021 is acknowledged.
Claims 9-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.
Drawings
The drawings are objected to because several figures (1A-2, 7-8, and 10-13) contain more than one drawing and each of the individual drawings are not labeled, several of the drawings (1A-1E, 7-8, and 10-13) do not contain reference numbers to the elements and therefore, they are not clear as to what is being illustrated, and several of the drawings (1D-1E, 7-8 and 12-13) contain words and references other than numbers and therefore are not proper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “a mirror part, which is detachably attached to an end of the neck portion” and further claims “the attachment has a reflective surface”. It is unclear if the mirror is the attachment with the reflective surface or the attachment is in addition to the mirror. For examination purposes, the attachment with the reflective surface is being interpreted as the same element as the mirror, however, the applicant should amend the claim to clarify. Further the applicant claims “the neck portion has a connecting portion to which the mirror part is connected”, however, it is noted the applicant has claimed the mirror part is attached “to an end of the neck portion”, therefore, it is unclear if the connecting portion is the end of the neck portion or a different portion. For examination purposes, the limitation is being 
Claim 1 recites the limitation "the attachment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 3, it is noted that claim appears to have some grammatical errors such as “width of the projection being narrower than width of the main body” is believed to be in error for -a width of the projection being narrower than a width of the main body-.
With respect to claims 5-6, the applicant claims “the mirror part is connected to the neck portion”, however, it is unclear what the applicant is claiming with respect to the neck portion since the applicant has claimed the mirror part is connect to “an end of the neck portion” and “a connection portion” as discussed above in detail. It is suggested that the applicant amend the claim to clarify the mirror part is connected to the connecting portion of the neck. Further with respect to claim 6, “at least two screw” is believed to be in error for -at least two screws-.
Claim 7 recites the limitation "the attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 7, it is unclear what the applicant is claiming with respect to the claimed attachment being connected to the neck portion. For examination purposes, the limitation is being interpreted as the mirror part however, the applicant should amend the claim to clarify. 
Claim 8 recites the limitation "the attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 8, it is unclear what the applicant is claiming with respect to the claimed attachment being slideably inserted. For examination purposes, the limitation is being interpreted as the mirror part however, the applicant should amend the claim to clarify. 
With respect to claim 11, it is unclear what parts the applicant is trying to claim. Such as the mirror is the entire part so how can the mirror be narrower than the main body. For examination purposes, the limitation is being interpreted as a portion of the main body has a part that is narrower the can function as claimed, however, the applicant should amend the claim to clarify. 
Claim 11 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hole from the incision at the surgical site" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inside of the hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987).
Lee teaches a dental retractor comprising a body part having a handle portion 130 and a neck portion 330 extending from the handle portion (see fig. 5), a stainless steel attachment 300 (pars. 13 and 56, claim 8), which is detachably attached to an end of the neck portion (see fig. 5, par. 34, “Another handle or other parts may be connected through the connection hole 110”, therefore, it is detachably attached to the end of the neck portion since it can be attached to other handles/parts), the neck portion is angled in a side view of the retractor (see fig. 5) and wherein the neck portion has a connection portion 331 to which the attachment is connected (see fig. 5). Lee teaches the invention as substantially claimed and discussed above, however, does not specifically teach the attachment is a mirror part with a reflective surface.
Weiandt teaches a dental retractor comprising an attachment which is a polished stainless steel to provide a mirror (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6). It would have been obvious to one having ordinary skill in the art to modify the stainless steel attachment taught by Lee with a highly polished stainless steel as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. 
Lee further teaches with respect to claim 2, wherein the stainless steel attachment has both surface made of the same material, however, does not specifically teach both surface are reflective surfaces.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Weiandt, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth.
Lee further teaches with respect to claim 3, the attachment part has a main body having a plate shape and a projection 431 protruding from the main body, the width of the projection being narrower than the width of the main body, such that the projection can be inserted into a hole formed at a surgical site (see fig. 11, par. 71 “support part 431 is narrower than an entire body of the retraction portion 430”). It is noted that as discussed above, the modification of Lee with the polished stainless steel for the attachment element would result in the device functioning as claimed, such that one would be above to observe inside the hole since the retractor has a reflective surface. 
Lee further teaches with respect to claim 4, wherein the attachment comprises a metallic material on body side (pars. 13 and 56, i.e. the stainless steel), however, does not specifically teach the reflective surface on both sides.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other 
Lee further teaches with respect to claim 5, the attachment is connected to the neck portion by a hole and post connection (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and the metal attachment part connected to the handle), however, does not specifically teach the attachment is connected by a screw.
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee a screw to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  Lee further teaches with respect to claim 6, the attachment is connected to the neck portion by 2 holes and 2 posts (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and 
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 2 connection holes and posts as taught by Lee with two screws to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee further teaches with respect to claim 7, wherein the connecting portion 331 of the neck portion has at least one hole and the attachment is connected to the neck portion (see explanation above with respect to claims 5-6), however, does not specifically teach the hole is a screw hole and the attachment is connected to the neck by a screw. 
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with a screw to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee further teaches with respect to claim 11, wherein the attachment has a main body having a plate shape and a protruding part and a portion of the main body is narrower than a second portion of the main body such that is can be inserted into a hole from an incision at a surgical site (see 112 rejection above regarding how the limitations are being interpreted, see par. 40, such that part 210 is narrower than other portions of the body, “A predetermined recess may be formed at the bone structure for insertion of the support part 210 in the bone structure in a contacting manner”). It is noted that as discussed above, the modification of Lee with the polished stainless steel for the attachment element would result in the device functioning as claimed, such that one would be above to observe inside the hole since the retractor has a reflective surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987) as applied to claim 6 above, and further in view of Meyerhof (6,666,682).
Lee/Weiandt teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retractor further comprises a protector, wherein the protector has a rectangular slit or hole to which the attachment is slideably inserted so that the protector fully or partially cover the reflective surface of the attachment. 
Meyerhof teaches a dental device comprising a reflective surface 11 further comprising a protector 500, wherein the protector 500 has a rectangular silt (see fig. 6B showing the rectangular slit with the attachment received within it), to which the attachment is slideably inserted so that the protector covers the reflective surface (see 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/19/2021